[Cite as Mercer v. Goans, 2021-Ohio-1948.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

ROBERT MERCER,                                    :

                Plaintiff-Appellant,               :
                                                             No. 109651
                v.                                 :

BRIAN GOANS, ET AL.,                               :

                Defendants-Appellees.              :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 10, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-18-895116


                                             Appearances:

                Law Office of Gary A. Benjamin, Inc., and Gary A.
                Benjamin, for appellant.

                Frantz Ward L.L.P., Brian J. Kelly, and Megan E. Bennett,
                for appellees.


ANITA LASTER MAYS, P.J.:

                  Plaintiff-appellant Robert Mercer (“Mercer”) appeals the trial court’s

grant of summary judgment in favor of defendants-appellees Brian Goans (“Goans”)

and Johnny Chaj (“Chaj”) in this civil action. We affirm the trial court’s judgment.
I.   Introduction and Background

                 Mercer was employed with Arconic, Inc. for three years without

incident or negative report before his transfer to the position of utility operator in

the Large Aerospace Department, First Shift (“area”). As a utility operator, Mercer

wielded a degree of authority over several white coworkers.

                 Mercer had been warned by African-American coworkers that the

area was part of the plant where “old-fashioned discrimination still existed.”

Appellant’s brief, p. 5. Mercer alleged he was subjected to harassment and cited

examples such as the union representative’s display of a voodoo head with

dreadlocks labelled “second shift forger” as a racial caricature of an African-

American employee who wore dreadlocks. Mercer asserts that management allowed

the head to hang in a common area for a month.

                 On December 30, 2016, Mercer was summoned to a meeting with

Human Resources Manager Ross Seibert (“Seibert”) and the union representative

to address a complaint by white employees who complained about Mercer’s

methodology for scheduling breaks. Mercer states that he scheduled breaks the

same way that his white counterpart, utility operator Mike Korney (“Korney”),1

assigned breaks, and Mercer vocalized his dismay with the racially motivated

complaints. An African-American supervisor explained to Mercer how to give

breaks that Mercer asserts, was substantially the way that he administered the

breaks. Mercer was not formally disciplined.


      1   Korney was a codefendant in the trial court but is not named as an appellee.
               On March 17, 2017, Mercer witnessed a die weighing several tons

crash to the floor putting employees at great risk. Mercer reported the accident to

the supervisor and advised that Korney was operating the press. Mercer offers that

witnesses agreed the extremely heavy die fell several feet and placed workers at great

risk, but the investigators determined that it only fell a few inches and posed little to

no threat to others.

               Due to lack of response by the supervisor, Mercer informed the

Arconic safety manager about the accident and Goans reportedly informed

coworkers that Mercer told on Korney. Mercer was summoned to a meeting with

Seibert on March 24, 2017, and suspended for 30 days without pay for allegedly

making threatening gestures and facial expressions at Goans. Goans’s accusation

was purportedly supported by written statements from Korney and Chaj.                 In

contrast, Mercer states that a white coworker accused of throwing metal tools at

another coworker received a two-week suspension and less severe discipline.

               Mercer was assigned to a different department upon his return to

work that has limited his overtime and transfer options. Also upon his return, a

white coworker inquired whether Mercer planned to kill all of the white coworkers.

Mercer’s union grievance was denied. Seibert and Labor Relations Manager Adam

Armendariz (“Armendariz”) determined that Mercer admitted to the allegations.

               On April 20, 2018, defendants filed a notice of removal to the federal

court. On June 25, 2018, the federal court remanded the case to the trial court, and
the case was returned to the docket for further proceedings.2 On March 23, 2019,

Mercer filed a pro se complaint.

                On July 31, 2018, an amended complaint was filed against Arconic

and employees Goans, Korney, Chaj, Seibert, Billy Myers, and Armendariz. The

amended complaint contained claims of defamation against the coworkers “in a

conspiracy or group action in order to maintain the Large Aerospace Department,

First Shift” “as an area of the Arconic Plant that has historically been operated in a

racially discriminatory manner against African-Americans.”

                Count 1 asserts defamation by coworkers Goans, Korney, and Chaj

who allegedly published false statements to management and the union that Mercer

threatened them to prevent Mercer from working in the area. Count 2 claims

intentional defamation by managers Seibert and Armendariz who alleged that

Mercer admitted that he threatened Goans, which Mercer denies.

                Count 3 alleges racial discrimination against all defendants for

violating the Ohio Civil Rights Act, R.C. Chapter 4112:

      (1) Arconic maintains the Area as a segregated workplace where
      African-Americans are unwelcome and have been mistreated for years;

       (2) Arconic, Seibert and Myers disciplined Mercer differently than at
      least one white coworker;

      (3) Arconic, Seibert and Myers knowingly allowed a harmful racial
      atmosphere to exist in the Area;




      2   Mercer v. Goans, Cuyahoga C.P. No. CV-18-00906 (Apr. 20, 2021).
      (4) Goans, Korney and Chaj filed false statements about Mercer with
      Arconic to have Mercer removed due to race;

      (5) Arconic, Seibert and Myers disciplined Mercer differently than
      Korney though Korney committed a substantially more threatening
      violation; and

      (6) various other ways.

Count 4 cites economic damages, pain and suffering, mental anguish, and lost

opportunity costs.

              The defendants admitted that Mercer and the coworker defendants

were formerly or currently employed by Arconic but denied discriminatory or

disparate treatment. On August 2, 2019, after the close of discovery, the defendants

moved for summary judgment on the defamation claims against Goans, Chaj, and

Korney and the R.C. Chapter 4112 claim against Arconic, Goans, Korney, Chaj,

Seibert, and Armendariz. Mercer opposed the motion and the defendants replied.

              On December 17, 2019, the motion for summary judgment was

denied in part and granted in part.

      Defendants Brian Goans, Mike Korney, and Johnny Chaj are entitled
      to judgment in their favor on the Defamation Claim. Defendants
      Goans, Korney, and Chaj are entitled to Summary Judgment in regard
      to Plaintiff’s Disparate Treatment and Race Discrimination Claim. The
      Motion is denied as to the remaining parties.

Journal entry No. 111722706, p.6 (Dec. 18, 2019).

              The trial court determined:

      Plaintiff does not offer sufficient evidence, aside from his own
      statement, that the information reported to Human Resources
      regarding Plaintiff’s intimidating behavior toward Mr. Goans is false.
      See Natl. Medic Servs. Corp. v. E. W. Scripps Co., 61 Ohio App. 3d 752,
      755, 573 N.E.2d 1148, 1150 (1989), holding that falsity “is an essential
      element to a libel action; therefore, a true statement cannot provide the
      basis for such an action.” In the case before this Court, two witnesses
      Mr. Korney and Mr. Chaj corroborated Mr. Goans’ original report of
      Plaintiff’s behavior. Because Plaintiff cannot establish this critical
      element of his defamation claim, Mr. Goans, Mr. Korney, and Mr. Chaj
      are entitled to summary judgment on this claim.

Journal entry No. 111722706, p. 5 (Dec. 18, 2019). On February 28, 2020, Mercer

filed a motion to dismiss the remaining causes of action and filed the instant appeal.

II.   Assignment of Error

      The sole error on appeal is that the trial court’s grant of summary
      judgment for appellees for the defamation claim was in error.

III. Discussion

              We review an appeal from summary judgment under a de novo

standard of review. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d

241 (1996); Zemcik v. Lapine Truck Sales & Equip. Co., 124 Ohio App.3d 581, 585,

706 N.E.2d 860 (8th Dist.1997).

              “We apply the same standard as the trial court, viewing the facts in

the case in a light most favorable to the nonmoving party and resolving any doubt

in favor of the nonmoving party.” Thompson v. Lyndhurst, 8th Dist. Cuyahoga

No. 107695, 2019-Ohio-3277, ¶ 19, citing Viock v. Stowe-Woodward Co., 13 Ohio

App.3d 7, 12, 467 N.E.2d 1378 (6th Dist.1983).

              Summary judgment shall not be rendered unless the moving party

demonstrates that (1) no genuine issue of material fact exists; (2) the moving party

is entitled to judgment as a matter of law; and (3) reasonable minds can come to but

one conclusion and that conclusion is adverse to the party against whom the motion
for summary judgment is made, with the nonmoving party being entitled to have the

evidence construed most strongly in its favor. Civ.R. 56(C); State ex rel. Grady v.

State Emp. Relations Bd., 78 Ohio St.3d 181, 183, 677 N.E.2d 343 (1997).

              Also,

      The party moving for summary judgment bears the burden of
      demonstrating that no material issues of fact exist for trial. Dresher v.
      Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). The moving
      party has the initial responsibility of informing the trial court of the
      basis for the motion and identifying those portions of the record that
      demonstrate the absence of a genuine issue of material fact on the
      essential elements of the nonmoving party's claims. Id. After the
      moving party has satisfied this initial burden, the nonmoving party has
      a reciprocal duty to set forth specific facts by the means listed in
      Civ.R. 56(C) showing that there is a genuine issue of material fact. Id.

Flemco, L.L.C. v. 12307 St. Clair, Ltd., 8th Dist. Cuyahoga No. 105956, 2018-Ohio-

588, ¶ 17.

              “Defamation is a false publication that injures a person’s reputation,

exposes him to public hatred, contempt, ridicule, shame or disgrace; or affects him

adversely in his trade or business.” Kanjuka v. MetroHealth Med. Ctr., 151 Ohio

App.3d 183, 2002-Ohio-6803, 783 N.E.2d 920, ¶ 15 (8th Dist.). “The essential

elements of a defamation action are a false statement, that the false statement was

defamatory, that the false defamatory statement was published, the plaintiff was

injured and the defendant acted with the required degree of fault.” Id. “There are

two forms of defamation: libel or slander. Generally, slander refers to spoken

defamatory words and libel refers to written defamatory words.” Id.
               “Defamation may be per se or per quod.” Id. at ¶ 16. The trial court

explained that appellees were entitled to summary judgment for defamation per se.

       “Defamation per se means that the defamation ‘is accomplished by the
       very words spoken.’ Defamation per quod means that a statement with
       an apparently innocent meaning becomes defamatory through
       interpretation or innuendo. In order for a statement to be defamatory
       per se, it must ‘consist of words which import an indictable criminal
       offense involving moral turpitude or infamous punishment, imputes
       some loathsome or contagious disease which excludes one from society
       or tends to injure one in his trade or occupation.’ With defamation per
       se, damages and actual malice are presumed. With defamation per
       quod, the plaintiff must plead and prove special damages resulting
       from the defamatory statements.”

Id. at ¶ 16.

               Mercer claims defamation per se and declares that the statements by

appellees were false. He asserts that the appellees were upset with his report to

management that Korney was responsible for letting the die slip and they did not

tell the truth about Mercer’s alleged behavior that resulted in Mercer’s discipline.

Goans reported that Mercer engaged in intimidating and threatening behavior

toward Goans three times on March 24, 2017.

               Goans stated that he was walking into the gate at work and Mercer

and another coworker were also arriving. Mercer reportedly told the coworker as

Goans walked by, “And this white mother fu**er is the problem.” (Tr. 13.) Goans

claimed that Mercer declined his offer to “leave work and take care of it outside of

work if he wanted to” since they had not yet clocked in. Id.

               The 6ʹ1ʺ 225 lbs. Goans reported to his supervisor and union steward

that he had “just been threatened” and he did not “feel safe” because Mercer
threatened to beat him up. (Tr. 17.) Goans was concerned that Mercer would

approach him in the safe work area, would “get in [Goans’s] face” and threaten to

“whoop” Goans’s “ass” while Goans was “moving material around the plant” that

could put “people’s safety in jeopardy.” (Tr. 17.)

               Goans stated a second incident occurred a short while later that day

when Goans was changing “die tooling over in the press * * * [where] [s]ome of the

dies are half of the size of this room.” Id. Reportedly, at “8[00] or 900 degrees

[Mercer was] jumping in [Goans’s] face, pulling his mask off, telling [Goans] he is

going to whoop [Goans’s] bitch ass, [and] being very aggressive.” Id. Mercer was

simultaneously shrugging his shoulders.

               Goans cited a third incident that purportedly occurred only minutes

later when Goans was changing the tooling on the press using a remote control.

Mercer was assisting with the activity, coworker Chaj was present, but Goans did

not recall that coworkers Korney, Chaj, Nelson Rosas (“Rosas”), or Anthony Tiberio

(“Tiberio”) were also present at that time. Goans claimed that Mercer, who was

wearing work gloves, pounded his fist into his hand and looked at Goans in an

attempt to intimidate him.

               Goans reported the alleged incidents to Seibert and received

permission to leave for the day. Goans stated that “after the way I was threatened,

[Mercer] jumping and getting in my face out of hand, I had to leave. I could no

longer do my job safely.” (Tr. 22.) Goans said Chaj and Korney told him after the
third incident but before Goans reported to Seibert that they observed Mercer

“getting in my face and threatening me.” (Tr. 23.)

               “They asked me, why is he threatening to kick your ass. He was

aggressively punching his hand and pulling his mask off and verbalizing, hey, I’m

going to whip your white ass.” (Tr. 24.) Goans admitted he did not know if they

could hear what Mercer said, “because it’s a very loud atmosphere in the factory.”

(Tr. 36.) Goans stated Chaj and Korney “definitely saw” Mercer’s actions. Goans

also said that he filed a police report though it does not appear from the record that

charges were filed.

               When summoned to the office of Seibert, Mercer was informed that

he was being suspended for threatening Goans though an investigation had not yet

begun. Mercer denied the claims and informed Seibert and the union representative

that he wears a full-face respirator at all times on the plant floor. Therefore, he could

not have been observed making faces and did not shrug his shoulders or make

gestures at Goans. Mercer argued that the schedule for the day demonstrated that

the die change reportedly witnessed by Chaj and Korney did not occur at the time

reported. Mercer also denied punching his fist into his work gloves to threaten

Goans and stated it was common for all of the workers to adjust the work gloves by

punching and pulling.

               Mercer further informed them that coworkers Rosas and Tiberio were

present and would support his version of events. Rosas and Tiberio stated during
depositions that they did not witness any of the claimed behaviors and that they

could not conceive of Mercer behaving in the manner claimed.

              When asked whether they had specific recollections of the events of

March 24, 2017, Rosas and Tiberio responded that they did not know or could not

recall. Both admitted that they were not in Mercer’s presence constantly throughout

the day and did not think Mercer was targeted for discipline due to his race.

              After a de novo review of the record viewing the evidence “in a light

most favorable to the nonmoving party and resolving any doubt in favor of the

nonmoving party,” we do not find that the trial court’s grant of summary judgment

was in error. Lyndhurst, 8th Dist. Cuyahoga No. 107695, 2019-Ohio-3277, at ¶ 19,

citing Stowe-Woodward Co., 13 Ohio App.3d 7, 12, 467 N.E.2d 1378. Except for

Mercer’s own statement of events, Mercer has failed to provide evidence that

supports the alleged defamatory statements were false. MetroHealth Med. Ctr., 151

Ohio App.3d 183, 2002-Ohio-6803, 783 N.E.2d 920, at ¶ 15.

              The assigned error is overruled.

IV. Conclusion

               The trial court’s judgment is affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


                                 _
ANITA LASTER MAYS, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR